Citation Nr: 1131716	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  98-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck condition, claimed on a direct basis and also as secondary to service-connected knee disabilities.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee prior to August 8, 2005.  

3.  Entitlement to a rating in excess of 40 percent for DJD of the left knee on or after August 8, 2005.  

4.  Entitlement to a rating in excess of 10 percent for DJD of the right knee prior to August 8, 2005.  

5.  Entitlement to a rating in excess of 40 percent for DJD of the right knee on or after August 8, 2005.  

6.  Entitlement to a rating in excess of 20 percent for status post anterior cruciate ligament (ACL) injury to the left knee with surgical repair (hereafter "left knee disability").  

7.  Entitlement to an initial rating in excess of 10 percent for chronic synovitis of the right hand and wrist (hereafter "right hand disability").  

8.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

9.  Entitlement to an effective date earlier than September 30, 1996, for the grant of service connection for a right hand disability.  

10.  Entitlement to an effective date earlier than January 29, 1998, for the grant of service connection for GERD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before a Veterans Law Judge (VLJ) in August 2002, however, that VLJ is no longer at the Board.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  By an April 2006 letter, the Veteran was given the opportunity to request another Board hearing.  In May 2006, the Veteran responded that he did not want an additional hearing.  Therefore, the Board will adjudicate his claims.  

In October 2003, June 2006, and June 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  

The issue of entitlement to an increased evaluation for a left hand disability been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In the Veteran's September 2008 Substantive Appeal for his bilateral knee, right hand, and GERD claims, he also listed his left hand disability, but it was not on appeal before the RO at the time.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Further, in April 2007, the Veteran submitted a letter disagreeing with the effective date for the grant of a total rating based upon individual unemployability (TDIU).  The Veteran's claim for TDIU and the rating decision which granted TDIU is not associated with the claims folder.  Therefore, the Board cannot determine whether the Veteran's statement may be considered a timely Notice of Disagreement (NOD).  This issue is referred to the RO so that the Veteran's TDIU claim and the rating decision granting TDIU may be located and a Statement of the Case may be issued if the Veteran's April 2007 letter constitutes a timely NOD.  

The issues of entitlement to an initial rating in excess of 10 percent for a right hand disability and entitlement to an initial rating in excess of 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has not been shown to have a neck condition, including arthritis, that manifested in service or within one year thereafter, or a current neck condition that is causally or etiologically related to his military service, or to a service connected disability. 

2.  Prior to August 8, 2005, the Veteran's DJD of the left knee was manifested, at worst, by extension of 5 degrees with painful motion.  

3.  On or after August 8, 2005, the Veteran's DJD of the left knee was manifested, at worst, by 20 degrees of extension.  

4.  Prior to August 8, 2005, the Veteran's DJD of the right knee was manifested, at worst, by extension of 5 degrees with painful motion

5.  On or after August 8, 2005, the Veteran's DJD of the right knee was manifested, at worst, by 20 degrees of extension.  

6.  The Veteran's left knee disability has not been productive of severe recurrent subluxation or lateral instability.  

7.  The Veteran filed a claim for service connection for a right hand disability on September 17, 1987, and that claim was denied in a May 1988 rating decision, which the Veteran appealed to the Board.  In March 1994, the Board denied entitlement to service connection for a right hand disability, and the Veteran did not appeal the Board decision.  

8.  Following the issuance of the March 1994 Board decision, a formal or informal claim to reopen a claim for service connection for a right hand disability was not received prior to September 30, 1996.  

9.  A formal or informal claim for service connection for GERD was not received prior to January 29, 1998.  


CONCLUSIONS OF LAW

1.  The Veteran's neck disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

2.  Prior to August 5, 2005, the criteria for an evaluation in excess of 10 percent for DJD of the left knee were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

3.  On or after August 5, 2005, the criteria for an evaluation in excess of 40 percent for DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

4.  Prior to August 5, 2005, the criteria for an evaluation in excess of 10 percent for DJD of the right knee were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

5.  On or after August 5, 2005, the criteria for an evaluation in excess of 40 percent for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).  

6.  The criteria for an evaluation in excess of 20 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2010). 

7.  The requirements for an effective date prior to September 30, 1996, grant of service connection for right hand disability have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010). 

8.  The requirements for an effective date prior to January 29, 1998, for the grant of service connection for GERD have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

In this case, the Veteran's claims were submitted prior to the enactment of the Veterans Claims Assistance Act (VCAA) in November 2000.  Given that these claims predated the VCAA, no predecisional VCAA notice was provided.  

With regard to the Veteran's claim for service connection for a neck condition, the requirements with respect to the content of the notice were met with respected to the theory of entitlement on a direct basis, but not on a secondary basis.  The RO issued a VCAA notice in June 2001.  This letter notified the Veteran that to substantiate a claim for service connection, the evidence must show that an injury or disease occurred in or was made worse during military service, or an event in service that caused the injury or disease, and a relationship between the claimed disability and the injury, disease, or event in service.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In June 2006, the RO sent the Veteran a notice outlining the disability and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The June 2006 letter also provided examples of the types of medical and lay evidence the Veteran may submit or ask VA to obtain to support his service connection claim.  Specifically, dates of treatment during service, statements from people who knew the Veteran in service, employment physical examinations, insurance examination reports, and pharmacy prescription records.  He was informed that VA was responsible for getting records from any Federal Agency, including the Social Security Administration (SSA).  The RO provided an additional VCAA letter in September 2006.  With respect to the timing element, his claim was readjudicated in the July 2008 and November 2010 SSOCs.  Mayfield IV, 499 F.3d at 1323.  

The Veteran did not receive notice regarding how to substantiate a claim for service connection on a secondary basis.  However, he has neither alleged nor proven that prejudice resulted from any error of content, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").

With regard to claims for increased disability ratings for his service-connected knee disabilities, conditions that do not arise from disagreement with an initial evaluation, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The requirements with respect to the content of the notice were met in this case.  In June 2009, the Board remanded this case so that the Veteran could receive a proper VCAA notice letter for his increased evaluation claims, which the AMC issued in July 2009.  The notice letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The July 2009 letter also listed examples of evidence, which included information about ongoing treatment from VA or private physicians, records from SSA, and statements from employers as to job performance and lost time.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the July 2009 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  After the July 2009 letter was issued, his claims were subsequently readjuciated in the November 2010 SSOC.  Mayfield IV, 499 F.3d at 1323.  

Although the Veteran has not been specifically notified of the requirements necessary to establish entitlement to an earlier effective date for his right hand disability or GERD, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As such, and as stated above, the appropriate notice has been given in this case. 

Notwithstanding, the Veteran has neither alleged nor proven that prejudice resulted from any error of timing or content with regard to any of the claims on appeal, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706.

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA have been met with respect to the issues on appeal.  All available service treatment records (STRs) have been obtained and associated with the Veteran's claims folder.  Further, all relevant treatment records adequately identified by the Veteran have been procured and associated with his claims folder.  His SSA records have been obtained.  He underwent VA spine and joints examinations in January 2010.  He testified at a Video Conference hearing in August 2002.  This case was remanded three times additional development.  In October 2003, it was remanded so that SSA and additional VA medical records could be obtained and the Veteran could undergo VA examinations.  In June 2006, it was remanded so that he could receive proper VCAA notice and SOCs could be issued for his claims for increased evaluations for a right hand disability and GERD under Manlincon v. West, 12 Vet. App 238 (1999).  In June 2009, it was remanded again for VCAA notice, so that the Veteran could undergo VA examination, and VA treatment records could be obtained.  The RO has obtained all relevant VA treatment records.  A SOC was issued for the Veteran's right hand disability and GERD claims in July 2008.  The Veteran has undergone VA examinations in August 2005 and January 2010.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran in the development of his claims.  Under the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Entitlement to Service Connection for a Neck Condition

As a preliminary matter, the Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, STRs, and VA and private medical evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis of the cervical spine) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran was not diagnosed with a cervical spine disability until May 1997, more than one year after leaving the military.  Therefore, the presumption does not apply.  Id.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 5107(b).  Regarding lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran has been diagnosed with DJD of the cervical spine with straightening of the normal cervical lordosis and mild neuroforaminal narrowing on the left at C2-3 and C3-4, satisfying the first element of both a direct and secondary service connection claim.  Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512.  Further, the Veteran has service connected knee disabilities, thus satisfying the second Wallin element for a secondary service connection claim.  

The Veteran has made two assertions regarding how he injured his neck in service.  In his September 1996 claim for benefits, he asserted that his neck began to bother him after he fell and hurt his knees.  At his May 1997 VA examination, he reported that he injured his neck while boxing, and that he was issued a neck brace.  At his August 2002 hearing, he testified that his neck was treated with anti-inflammatory medication in service because he was already taking it for his knee.  In a September 2008 statement, the Veteran asserted that his neck had hurt him since service.  

The Veteran's STRs are negative for any diagnosis of or treatment for a neck injury, or issuance of a neck brace.  This is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  However, the STRs show that the Veteran boxed in service.  In May 1982, he sought treatment for low back pain that had been bothering him for two days.  He was diagnosed with back strain and returned to duty.  In a June 1982 record it was noted that he was seen two months prior for a "boxer's [fracture]" in his hand.  Thus, it is well documented that the Veteran boxed in service.  Thus, there was an event (boxing) in service where the Veteran injured his hand, but there is no evidence that he injured his neck during this event.  

In a May 1996 VA treatment record, the Veteran reported experiencing chronic neck pain for "several years."  He was not diagnosed with a neck disability at that time.  A subsequent July 1996 x-ray showed a normal cervical spine, and no diagnosis was provided.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

He was first diagnosed with chronic cervical muscle strain in May 1997, almost 10 years after leaving the military.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran is competent to describe observable symptomatology, in this case, neck pain.  Layno, 6 Vet. App. at 469.  Even if the Veteran's contentions could be read as claiming continuity of symptomatology of neck problems since service, such history is substantially rebutted by the absence of neck symptoms in service.  Further, in September 1996 and May 1997, he asserted two different circumstances by which he hurt his neck: a boxing injury and a fall that hurt his knees.  Notably, at his August 2005 VA joints examination he stated there was no specific neck injury in service.  His statements regarding the cause of his neck disability are not consistent.  

The Board notes it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board has not violated the holding in Buchanan in the instant case - it has determined that the lack of contemporaneous evidence, along with the lack of post-service complaints for a period of nine years, his delay in filing a claim, and his inconsistent statements made in the context of a claim for monetary benefits, all weigh against his credibility regarding his neck condition. 

Thus, an event causing an in-service neck injury has not been demonstrated.  Hickson element (2) has not been met, and the claim fails on that basis.  Even if the second Hickson element was met, his claim would still fail on both a direct and secondary basis because the third Hickson and Wallin elements, nexus, have not been satisfied because there is no competent nexus opinion linking the Veteran's neck disability to his period of service or to his service-connected knee disabilities.  

A March 2005 private medical record notes that the Veteran had cervical and lumbar joint dysfunction, "probably aggravated by gait [secondary] to leg braces - uneven gait."  The Board notes that the word "probably" was used by the Veteran's private health care provider.  Such speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the March 2005 opinion does not provide probative evidence in favor of or against his claim for service connection on a secondary basis.  

In August 2005, the Veteran underwent a VA joints examination at which he reported having neck pain for many hears but had "no specific injury."  He reported that he boxed in service, but the examiner noted that there is no specific documentation of a neck injury.  After examining the Veteran, the physician concluded that the neck disability was "less likely than not" related to service.  In providing this negative etiology opinion, the examiner did not provide any rationale for the opinion.  An examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The inadequate negative medical opinion cannot constitute probative evidence against a Veteran's claim.  

In January 2010, the Veteran underwent a VA joints examination.  After examining the Veteran, the orthopedist stated that the degenerative changes shown on MRI studies of the Veteran's neck "could" have been sustained during a boxing career, but that there was a "void of medical records" indicating a nexus between military service and his initial evaluation for a cervical condition.  Further, the examiner elaborated that the Veteran was over 50 years old, and age was a risk factor for degenerative changes.  The examiner concluded that based upon the available information in the Veteran's claims folder, he could not "resolve the issue as to whether the [V]eteran[']s present cervical condition is related to his active military service without resort to mere speculation."  

A speculative opinion that is not accompanied by a rationale is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the examiner provided supporting reasons for why he could not opine without speculating.  Thus, the opinion is adequate, but not probative.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The January 2010 opinion may not be used in support of or against the Veteran's claim for service connection on a direct basis.  

With regard to the Veteran's assertion that his neck condition was caused by his service connected knee disabilities, the examiner reviewed the March 2005 private record which suggested that the neck disability was secondary to altered gait and found that it was not supported by his physical examination of the Veteran because the degree of altered gait was not sufficient to cause a primary neck disability.  This negative opinion is adequate because the Veteran provided a rationale for why the Veteran's neck disability was not caused by his service connected knee disabilities.  Stefl, 21 Vet. App. at 120.  The January 2010 opinion of the VA examiner is probative evidence against the Veteran's claim for service connection on a secondary basis.  

In short, there is no probative medical evidence in favor of or against a nexus between the Veteran's neck disability and his period of active military service.  Further, there is a probative negative nexus opinion between his neck disability and his service connected knee disabilities and no probative medical evidence in favor of service connection on a secondary basis.  

Lastly, the Board acknowledges the Veteran's statements that he has a neck disability due to an injury in service.  While lay persons may provide competent testimony as to visible symptoms and manifestations of a disorder, they are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 303; Buchanan, 451 F.3d at 1331; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Thus, there is no medical or lay evidence to support a nexus between the claimed neck disability and an in-service injury.  The third Hickson and Wallin elements are not met and his claim fails on that basis.  

As there is a lack of competent, credible, and probative evidence linking the Veteran's currently diagnosed neck disability directly to service or to a service connected disability, the preponderance of the evidence is against the claim, and the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2010).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where, as here, an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).   A Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  Id.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  In this case, the Veteran is assigned separate evaluations under DC 5257 and 5010-5261 (degenerative arthritis) for each knee.  Under DC 5010, the rater is instructed to rate traumatic arthritis as degenerative arthritis, DC 5003.  38 C.F.R. § 4.71a.  Thus, the Veteran already has separate evaluations for instability and arthritis.  

In addition, separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for limitation of flexion and extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Thus, although the Veteran's disability is evaluated based upon limitation of extension, the Board will also consider whether he is entitled to a separate evaluation for limitation of flexion under DC 5260.  

As for other potentially applicable Diagnostic Codes for knee disabilities, his knees have never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

A.  Rating in Excess of 10 percent DJD of the Left and Right Knees prior to August 8, 2005, and in Excess of 40 Percent Thereafter

The Veteran asserts that his DJD of the right and left knees has increased in severity.  Prior to August 8, 2005, he was assigned a 10 percent evaluation for each knee under DC 5010, degenerative arthritis.   38 C.F.R. § 4.71a, DC 5010.  Effective August 9, 2005, his evaluation was raised to 40 percent for each knee under DC 5010-5261.  

DC 5261 provides rating criteria for limitation of extension of the leg.  38 C.F.R. § 4.71a.  Under DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30  degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  Normal extension is 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

In a March 1999 VA treatment report, his right knee extension was normal at 0 degrees.  He reported tenderness of the right knee.  His left knee extension was not measured.  At his March 1999 VA examination, his left and right knees both had 5 degrees of extension.  

At his August 2005 VA examination, his extension was 20 degrees in both knees with painful movement.  The examiner noted that the Veteran had increased pain and decreased coordination after repetitive motion testing.  His left quadriceps muscle had atrophied.  The examiner stated that the Veteran would lose an additional 10 degrees of motion with repetitive motion or flare-ups.  This examination was the basis for the increase of the Veteran's evaluations from 10 to 40 percent for each knee because considering functional loss, especially after repetitive motion or during a flare-up, the Veteran's limitation of extension could feasibly be 30 degrees instead of 20 degrees.  Extension limited to 30 degrees is the criterion for a 40 percent evaluation under DC 5261.  38 C.F.R. § 4.71a.  

At his January 2010 VA joints examination, his right knee extension was normal in his right knee and 10 degrees in his left knee.  He had painful movement in both knees.  He reported that his left knee was more painful and guarded his left knee movement.  He could not squat due to stiffness.  The examiner found that there was no additional functional loss after repetitive motion testing.  

At no time before the August 8, 2005 VA examination does the Veteran's extension in his left or right knee meet the criteria for an evaluation greater than 10 percent under DC 5261.  Prior to his August 2005 VA examination, his extension was, at worst, 5 degrees with painful motion, which is the criterion for a noncompensable evaluation.  38 C.F.R. § 4.71a, DC 5261.  Therefore under DC 5261, the Veteran's disability does not meet the criteria for a rating in excess of 10 percent for DJD of either knee prior to August 8, 2005, even when considering painful movement and functional loss under 38 C.F.R. §§ 4.40 and 4.45.  

After August 8, 2005, the Veteran's limitation of extension improved.  The results of the August 2005 VA examination represent the most severe limitation of extension recorded in the Veteran's claims folder.  In order to receive a 50 percent evaluation under DC 5261, his extension must be limited to 45 degrees.  Even at its most severe, the Veteran's extension was 20 degrees in each knee, with a potential for an additional loss of 10 degrees of extension.  Even when considering painful motion and functional loss under 38 C.F.R. §§ 4.40 and 4.45, his limitation of extension does not more closely approximate a limitation to 45 degrees.  Further, his January 2010 range of motion testing showed an improvement, as his extension was normal in his right knee and 10 degrees in his left.  

In conclusion, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right and left knee disabilities does not equate to more than the disability picture for limitation of extension contemplated by the 10 percent rating assigned prior to August 8, 2005, and by the 40 percent rating assigned from August 9, 2005 thereafter.  38 C.F.R. § 4.71a.  

As noted above, it is possible to receive separate evaluations for limitation of extension and flexion of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  The Veteran's knee disabilities are currently rated as limitation of extension.  Thus, the Board will now consider whether he is entitled separate ratings for limitation of flexion during the appeal period.  

Under DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  A 30 percent evaluation is the maximum available evaluation under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  Normal flexion is 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

In a March 1999 VA treatment record, his right knee flexion was limited to 80 degrees with tenderness.  His left knee flexion was not measured.  At his March 1999 VA examination, his left and right knees both had 90 degrees of flexion.  

At his August 2005 VA examination, his flexion was 95 degrees in both knees with painful movement.  The examiner noted that the Veteran had increased pain and decreased coordination after repetitive motion testing.  His left quadriceps muscle had atrophied.  The examiner stated that the Veteran would lose an additional 10 degrees of motion with repetitive motion or flare-ups.  Even when considering the functional loss described by the examiner, the Veteran's limitation of motion does not approach the 60 degrees required for even a noncompensable evaluation under DC 5260.  38 C.F.R. § 4.71a.  

At his January 2010 VA examination, his flexion was 110 degrees in his right knee and 90 degrees in his left knee, with painful movement.  No additional loss of flexion was noted after repetitive emotion testing.  

Although he has some limitation of flexion in both knees, the loss of motion does not approach the 60 degree criteria for a noncompensable evaluation under DC 5260.  His limitation of flexion was, at worst, 80 degrees in March 1999.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right and left knee disabilities do not meet the criteria for a separate evaluation for limitation of extension under DC 5260 at any time during the appeal period.  38 C.F.R. § 4.71a.  

B.  Entitlement to a Rating in Excess of 20 Percent for a Left Knee Disability

The Veteran asserts that he is entitled to a higher rating for his service-connected left knee disability, currently evaluated as 20 percent disabling under DC 5257, other impairment of the knee.  38 C.F.R. § 4.71a, DC 5257.  

Under DC 5257, a 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran has consistently made subjective complaints of locking and giving way in both knees.  He uses bilateral knee braces.  At his March 1999 VA examination, he reported that his left knee buckled, despite his use of a brace.  He also reported episodes of locking.  There was a +1 anterior drawer sign bilaterally with no other ligamentous laxity noted.   In January 2000, he was issued unloading braces.  Thereafter, the record shows that the Veteran consistently uses bilateral knee braces.  At his August 2005 VA examination his left knee was stable to the Lachman, varus, and valgus stresses.   In February 2007, it was noted that the Veteran had moderate crepitus in both knees with movement.  At his January 2010 VA examination, his guarding of his left knee was such that testing for instability could not be performed, though he did report recurrent subluxation.  

Although his left knee was found to be stable in January 2010, the record shows that his left knee has been unstable in the past.  Although his subjective complaints of instability and occasional findings of left knee instability by examiners have been sufficient to award a separate evaluation for instability under DC 5257, his lay statements are is not sufficient for a 30 percent evaluation under DC 5257 because his left knee instability is not severe.  38 C.F.R. § 4.71a.  It was noted at his January 2010 VA examination that he swam for exercise and could take care of his personal needs, transfer without restrictions, and put on shoes and socks without assistance.  He performed limited housekeeping.  The medical evidence does not show instability or subluxation of the left knee, other a +1 anterior drawer test in March 1999.  Thus, the Veteran's left knee instability more closely approximates moderate instead of severe instability, and a 30 percent evaluation is not warranted.  Id.  

The Veteran has not met the requirements for a higher rating at any time during the appeal period, so the Board may not stage his rating.  Hart, 21 Vet. App. at 505.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim for an increased evaluation for a left knee disability, and the appeal is denied.  38 U.S.C.A. § 5107(b).   

C.  Extraschedular Consideration

The Board has considered whether referral for extraschedular ratings is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left knee disability and DJD of the right and left knees is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he instead disagrees with the assigned evaluations for his level of impairment.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  The Board finds that the Veteran's symptoms of limited extension with painful motion and loss of coordination are adequately described in the rating schedule.  Limitation of extension is accurately captured by DC 5261.  Further, he has received a higher evaluation due to functional impairment under 38 C.F.R. §§ 4.40 and 4.45.  Degrees of instability of the knee are accurately captured by DC 5257.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

IV.  Earlier Effective Date Claims

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In a December 2005 rating decision, the RO granted service connection for a right hand disability, effective September 30, 1996.  In the same rating decision, the RO granted service connection for GERD, effective January 29, 1998.  In January 2006, the Veteran filed a timely NOD for the December 2005 rating decision, in which he specifically challenged the effective dates.  The RO issued a SOC in July 2008, and in September 2008, the Veteran filed a timely substantive appeal for the effective date issues.  Therefore, the December 2005 decision is not final and the Board may consider the effective date issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

A.  Right Hand Disability.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that September 30, 1996, is the correct date for the grant of service connection for a right hand disability.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date. 

In March 1994, the Board denied entitlement to service connection for a right hand disability, finding that the Veteran did not have a chronic right hand condition, and that decision became final.  See 38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. 
§ 20.1100.  The fact that the Veteran was previously denied entitlement to service connection for a right hand disability does not entitle him to an earlier effective date with regard to his present claim.  Previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  The Board notes that the Veteran has not claimed that there was CUE in the March 1994 Board decision or the underlying May 1988 rating decision which initially denied service connection for a right hand disability.  Indeed, a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223(1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44.  The Veteran in this case has not made a specific claim of CUE in either of the final prior rating decisions.  There is no CUE claim.  Thus, the Board must turn its analysis to the date of the claim and the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

On September 30, 1996, the Veteran filed a petition to reopen his previously denied claim for service connection for a right hand disability.  The RO denied his appeal in a June 1997 rating decision.  The Veteran timely pursued his appeal, and in December 2002, the Board reopened the Veteran's claim based upon the submission of new and material evidence.  38 C.F.R. § 3.156.  In an October 2003 decision, the Board remanded the issue of entitlement to service connection for a right hand disability for further development.  In a December 2005 rating decision, the RO granted service connection for a right hand disability, effective September 30, 1996.  The Veteran has continuously pursued his appeal since the June 1997 rating decision which denied his claim to reopen, and September 30, 1996 is the date of his claim to reopen.  

The Board also acknowledges that VA regulations provide that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In June 1996, a VA psychiatric treatment record noted that the Veteran had bilateral trigger fingers, and had complained of hand pain since service.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993).  That is not the situation in this case.  Rather, the Board denied a claim for service connection for a right hand disability in March 1994.  Thereafter, the Board reopened the claim in a December 2002 decision, and remanded the issue of entitlement to service connection for a right hand disability in October 2003.  In December 2005, the RO granted service connection for a right hand disability.  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157(b).  That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded.  In this case, no formal claim for service connection for right hand disability had ever been allowed before the December 2005 rating decision was promulgated.  Accordingly, the provisions of section 3.157(b) do not apply in this case.  

Following the issuance of the March 1994 Board decision, the Veteran first presented his application to reopen the claim for service connection for a right hand disability in a statement received on September 30, 1996.  The record does not contain any earlier statement or action indicating intent to file a claim.  In fact, the Veteran did not submit anything to VA regarding his right hand between the March 1994 board denial and his September 30, 1996, claim to reopen.  As such, the Veteran did not demonstrate intent to raise an informal claim for service connection.  Therefore, the Board finds that a formal or informal claim was not received prior to the formal claim to reopen filed on September 30, 1906.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to September 30, 1996, for the grant of service connection for a right hand disability.  38 U.S.C.A. § 5107(b).   

B.  GERD.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that January 29, 1998, is the correct date for the grant of service connection for a GERD.  While the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date. 

On January 29, 1998, the Veteran filed a claim for service connection for a digestive disorder, later claimed as GERD.  The RO denied his claim in a September 1999 rating decision.  He filed a timely NOD in October 1999, and a SOC was issued in June 2001.  In July 2001, he filed a timely Substantive Appeal.  In October 2003, the Board remanded the claim, and the RO granted service connection for GERD in the December 2005 rating decision on appeal.  The Veteran has continuously pursued his appeal since the September 1999 rating decision which denied his claim, and January 29, 1998, is the date his claim for service connection was received.  

The record does not contain any statement or action dated earlier than January 29, 1998, indicating intent to file a claim for a digestive condition.  Prior to that date, the Veteran had not mentioned the claimed disability in any communication to VA.  

The Board acknowledges that the evidence of record includes VA medical records dated prior to January 29, 1998.  Although those treatment records show that the Veteran sought treatment for epigastric discomfort and dyspepsia prior to January 29, 1998, the Veteran did not express any intent to file a claim for service connection at that time.  Indeed, the Veteran never requested that GERD be service-connected prior to the formal claim received on January 29, 1998.  Rather, he merely sought treatment for the disorder.  As such, it was not clear that the Veteran intended to file a claim.  While VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not required to anticipate a claim where no intention to raise it was expressed).  Therefore, the Board finds that the Veteran did not express intent to file a claim for service connection for GERD during his VA medical treatment prior to January 29, 1998.  

The Veteran has not articulated a reason why his effective date should be earlier than January 29, 1998.  In summary, the medical evidence dated prior to January 29, 1998, did not demonstrate intent to raise an informal claim for GERD.  Therefore, the Board finds that a formal or informal claim was not received prior to January 29, 1998.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to January 29, 1998, for the grant of service connection for GERD.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for a neck condition is denied.  

A rating in excess of 10 percent DJD of the left knee prior to August 8, 2005, is denied

A rating in excess of 40 percent for DJD of the left knee on or after August 8, 2005, is denied.

A rating in excess of 10 percent DJD of the right knee prior to August 8, 2005, is denied

A rating in excess of 40 percent for DJD of the right knee on or after August 8, 2005, is denied.

A rating in excess of 20 percent for a left knee disability is denied.  

An effective date prior to September 30, 1996, for the grant of service connection for a right hand disability is denied. 

An effective date prior to January 29, 1998, for the grant of service connection for GERD is denied. 


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a).  The Veteran's most recent examination for his right hand disability and GERD was August 2005, nearly six years ago.  Since then, he has asserted that the claimed disabilities have increased in severity.  The August 2005 examinations are too old to assess the current severity of these disorders.  Therefore a remand is necessary so that the Veteran may be afforded new examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his right hand disability.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

The ranges of motion of the right hand and wrist, both initial and after repetitive motion, must be stated, and compared with the normal ranges of motion for those joints.  Any functional loss noted, as defined by DeLuca v. Brown, 8 Vet. App. 202 (1995), must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the degree to which the range(s) of motion is additionally limited. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  Schedule the Veteran for a VA digestive conditions examination to determine the current severity of his GERD.  

Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

All pertinent symptomatology and findings must be reported in detail.  In particular, the examiner must indicate whether the Veteran's GERD causes pain, vomiting, material weight loss, hematemesis, melena with moderate anemia, dysphagia, pyrosis, regurgitation, and/or substernal arm or shoulder pain.  For each of the above listed symptoms that the Veteran reports, the examiner must describe their severity.  The examiner must comment as to whether the Veteran has considerable or severe impairment of health due to his GERD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

By this remand the Board implies no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


